Citation Nr: 1710715	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, personality disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1993 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has been subsequently transferred to the RO in Roanoke, Virginia.   

The Board notes that the issue of whether to reopen the Veteran's previously denied claim of service connection for bipolar disorder and personality disorder (also claimed as neuropsychological condition) was certified for appeal.  However upon review of the record, the Veteran submitted an April 1993 claim of service connection for personality disorder, depression, and stress related chest pains, which were denied in a June 1993 rating decision.  The record reveals that in June 1993 the Veteran submitted a copy of his June 1993 rating decision that contained handwritten notes expressing dissatisfaction and disagreement with the denial of his claim of service connection for personality disorder and depression, which the Board reasonably construes as a notice of disagreement (NOD) with the 1993 decision.  As a result, the issue on appeal is characterized as including service connection for bipolar disorder and depression, as was asserted in the Veteran's original claim.  

The Board acknowledges that the Veteran's April 1993 original claim included the issue of service connection for stress related chest pains.  However, the Veteran's June 1993 NOD only included reference to his service connection for personality disorder and depression, and did not indicate disagreement or dissatisfaction with the denial of service connection for stress related chest pains.  Accordingly, the Veteran did not initiate an appeal as to service connection for stress related chest pains.

The issue of entitlement to service connection for bipolar disorder and depression has been re-characterized as an acquired psychiatric disorder, to include bipolar disorder, personality disorder, and depression, in order to better reflect the evidence in the claims file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran's representative has requested that this case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C.A. § 7107 (a)(2) (West 2015); 38 C.F.R. § 20.900 (c) (2016) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown).  In this case, the Veteran has submitted evidence demonstrating severe financial hardships and, accordingly, the appeal will be advanced on the docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  See 38 U.S.C.A. § 7107 (a)(2) (West 2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record reveals that there may be outstanding VA treatment records that have not been associated with the Veteran's claims file.  Specifically, the Board notes that the most recent VA treatment records included in the evidence are the Veteran's September 2003 Salem VAMC records.  On remand, the RO should attempt to obtain the Veteran's updated VA treatment records, to include any additional records since September 2003, and associate them with the claims file.  See 38 C.F.R. § 3.159 (c)(2)(2016).  

Further, in a September 2010 Statement in Support of Claim, the Veteran indicated he was awarded Social Security Administration (SSA) disability benefits for his bipolar disorder.  Moreover, the Veteran testified at his October 2016 videoconference hearing that he was receiving SSA disability benefits for his bipolar disorder.  Accordingly, the Veteran's SSA records are potentially relevant to the appeal issue and must be requested.  See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  On remand, the RO should attempt to obtain the Veteran's SSA records and include them in the claims file.

Finally, the Board notes the evidence of record indicates diagnoses that include personality disorder and bipolar disorder.  The record also contains indications of a pre-existing psychiatric disorder.  Regarding the indications of a pre-existing psychiatric disorder, the Veteran submitted a May 2012 private psychologist letter wherein the private treatment provider opined that the Veteran displayed a mixed picture of mood and personality symptoms which had been chronic, likely since childhood.  Moreover, the record contained notations in service treatment records referring to the Veteran's reported psychiatric treatment and hospitalization prior to entry into the military.  The record reflects some inconsistencies in the characterization of his mental health history by the Veteran when compared to contemporaneous records.  As such, the Board finds that a remand for a VA examination is required to clarify the etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records for the Veteran, including any medical records associated with his grant of benefits.  These records should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Required notice must be provided to the Veteran and his representative. 

2.  Obtain copies of the Veteran's updated VA outpatient and inpatient treatment records, to include any additional records since September 2003.  These records should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Required notice must be provided to the Veteran and his representative.

3.  Once the aforementioned development has been completed, the RO should schedule the Veteran for a VA examination.  After a review of the record and examination of the Veteran, the examiner should list all of the Veteran's current psychiatric disorders.  

For any diagnosed disorder, the examiner should provide the following opinions:

a)  Is there clear and unmistakable evidence that the Veteran had a psychiatric disorder which pre-existed service?  If so, is there clear and unmistakable evidence that the psychiatric disorder was not aggravated by service? 

b)  As to any disorder that did not preexisted service, is it at least as likely as not (50/50 probability or greater) that the Veteran's psychiatric disorder was caused by or is the result of his service? 

c)  If a diagnosis of a personality disorder is warranted, was the disorder subject to any superimposed disease or injury in service?

A rationale should be provided for each opinion offered.

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




